DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/24/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the needle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as “a needle”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reber (U.S. Pub No. 20140046259).
Regarding claim 1 Reber anticipates a medicament delivery device comprising: a housing (18); a reservoir (10) for medicament disposed in the housing (18); a dispensing member (16) that is moveable relative to the housing (18) from a first position to a second position to dispense medicament from the reservoir (10) when the reservoir (10) contains medicament; a first biasing member (20) configured to urge the dispensing member (16) from the first position to an intermediate position ([0064]- spring 20 drives drug container with plunger and needle forward); and a second biasing member (22) configured to urge the dispensing member (16) from the intermediate position to the second position ([0064]- spring 22 drives plunger within drug container to expel drug).
Regarding claim 2, Reber anticipates wherein the first (20) and second biasing members (22) share a common axis (Fig.1a; common axis is down the middle of injector).
Regarding claim 3, Reber anticipates wherein the first (20) and second biasing member (22) comprises a spring ([0064]-helical springs).

Regarding claim 6, Reber anticipates wherein the second lock (47) is configured such that movement of the dispensing member (16) from the first position to the intermediate position causes the second lock (46) to move to the unlocked state ([0068]-[0071]). When the second lock disengages it is in the unlocked state.
Regarding claim 7, Reber anticipates wherein the second biasing member (22) is displaced relative to the first biasing member (20) in a direction of motion of the dispensing member (16) when the dispensing member (16) moves from the first position to the intermediate position ([0064]). The dispensing member moves vertically and the biasing members move vertically.
Regarding claim 8, Reber anticipates wherein the first (20) and second biasing members (22) are telescopically arranged within the housing (18)(Fig.1a).
Regarding claim 9, Reber anticipates an extension member (40, 58, annotated fig.1a below), wherein the second biasing member (22) is disposed between a first side of the extension member (annotated fig.1a below) and the dispensing member (16), and wherein the first biasing member (20) is disposed on a second side of the extension member (40, 58, annotated fig.1a below).


    PNG
    media_image1.png
    965
    391
    media_image1.png
    Greyscale

Regarding claim 10, Reber anticipates wherein the first biasing member (20) is configured to exert a force on the second side of the extension member (annotated fig.1a above) to urge the dispensing member (16) from the first position to the intermediate position ([0064]). When the biasing member is driven it exerts a force on the extension member.
Regarding claim 11, Reber anticipates wherein the extension member (40, 44, 58, annotated fig.1a above) is urged against the dispensing member (16) to move the dispensing member (16) from the first position to the intermediate position ([0064]).
Regarding claim 12, Reber anticipates wherein the needle (14) is movable from a retracted position (Fig.2a), wherein the needle (14) is fully disposed within the housing (18), to an extended position, wherein the needle projects from the housing (fig.3a).

Regarding claim 18, Reber anticipates wherein the dispensing member (16) comprises first (top of 16) and second sides (bottom of 16), wherein the first (20) and second biasing members (22) are disposed on the first side (top of 16) of the dispensing member (16) and the reservoir (10) is disposed on the second side (bottom of 16) of the dispensing member (16)(Fig.2a).
Regarding claim 19, Reber anticipates wherein the reservoir (10) contains medicament ([0061]- 10 drug container).
Regarding claim 20, Reber anticipates a method of dispensing medicament from a medicament delivery device that has a housing (18), a reservoir (10) disposed in the housing, a dispensing member (16) and first (20) and second biasing members (22), the method comprising: releasing the first biasing member (20) to exert a force on the dispensing member (16) to move the dispensing member (16) from a first position to an intermediate position ([0064]- spring 20 drives drug container with plunger and needle forward); and, then, releasing the second biasing member (22) to exert a force on the dispensing member (16) to move the dispensing member (16) from the intermediate position to a second position to dispel medicament from the reservoir (10) ([0064]- spring 22 drives plunger within drug container to expel drug).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reber (U.S. Pub No. 20140046259) in view of Cappello (U.S. Pub No. 20130035634).
Regarding claim 4, Reber discloses wherein the first (20) and second biasing members (22) comprise springs ([0064]). However, Reber fails to disclose the springs having different spring constants. Cappello discloses a needle free injection device. Cappello discloses a first (50) and second biasing members (34)([0051];compression spring) with different spring constants ([0051]). It would be obvious to one of ordinary skill in the art to modify the biasing members of Reber with the spring constants of Cappello so that the biasing members have different spring constants. This allows for the second biasing member to have a lower spring constant then the first biasing member ([0051]).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reber (U.S. Pub No. 20140046259) in view of DeSalvo (U.S. Pub No. 20140114248)
Regarding claim 15, Reber discloses a reservoir (10). However, Reber fails to disclose wherein the reservoir comprises a collapsible container. Desalvo discloses a power pack for an autoinjector. Desalvo discloses a collapsible bag as a drug container ([0141]). It would be obvious to one of ordinary skill in the art to modify the reservoir of 
Regarding claim 16, modified Reber discloses wherein the collapsible container comprises a flexible bag (DeSalvo; [0141]- collapsible bag is a flexible bag).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reber (U.S. Pub No. 20140046259) in view of Imai (U.S. Pub No. 20150258283).
Regarding claim 17, Reber discloses a dispensing member (16)(Fig.1a). However, Reber fails to disclose wherein the dispensing member comprises a flat plate. Imai discloses a liquid administration device. Imai discloses a plunger (90) with a plunger flat plate portion (91)([0059]).  It would be obvious to one of ordinary skill in the art to modify the plunger of Reber with the plunger flat plate of Imai. This allows for the plunger to have a flat shape ([0059]).
Allowable Subject Matter
Claim 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 13, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the needle is coupled to the dispensing member such that movement of the dispensing member from the first position to the intermediate position moves the .
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783